DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. (claims 1-7 and 14-27) in the reply filed on 12 October 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14, 15 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (U.S. Pub. 2020/0062465) in view of Murray (U.S. Pub. 2016/0052705).
	Regarding claim 1, Ludwig discloses a flexible package assembly comprising:
a pouch (¶ [0025]: 80) configured to hold a fluid; and
a valve (10) fluidly coupled with the pouch and having an open outlet (13), the valve defining a conduit (17) through which the fluid is directed to the open outlet responsive to pressure being applied to the pouch to force the fluid toward the valve (¶ [0027]).
Ludwig is silent in regards to a frangible seal.
Murray discloses a flexible package assembly with a frangible seal (110) that is disposed between a pouch (100) and an open outlet (through outlet after cap 106 removed), the frangible seal configured to retain the fluid within the pouch until the frangible seal is broken by the pressure applied to the pouch (¶ [0022]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Murray’s frangible seal between Ludwig’s pouch and open outlet to prevent inadvertent dispensing such as during shipping, etc.
Regarding claim 2, the combination, as modified by Murray, discloses a frangible seal and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to dispose the seal along a flow path of the fluid between the pouch and the valve to prevent inadvertent dispensing such as during shipping, etc.
Regarding claim 3, the combination discloses that the open outlet (Ludwig: 13) of the valve is an exterior opening through which the fluid is expelled from the valve and that remains open before and after the frangible seal is broken.
Regarding claim 4, the combination discloses that the valve and the frangible seal are formed from interfaces between opposing films.  (Ludwig’s valve is formed from interfaces between opposing films 24 and 34)  (Murray discloses that the frangible seal is formed from interfaces between opposing films.)
Regarding claim 5, the combination discloses is silent in regards to a first interface of the interfaces between the opposing films that form the valve is larger than a second interface of the interfaces between the opposing films that form the frangible seal; however, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed choose an appropriate size for each of the first and second interfaces, such as one being larger than the other, since the size of the interfaces has not been shown to be critical to its operation.
Regarding claim 6, the combination discloses that a first interface (Ludwig: between 12 and 34) of the interfaces between the opposing films that form the valve has a different pattern than a pattern (seen in Fig. 1 of Murray of frangible seal 110) of the interface between the opposing films that forms the frangible seal.
Regarding claim 7, the combination discloses is silent in regards to a first interface between the opposing films that form the valve is more rigid than a second interface between the opposing films that forms the frangible seal; however, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed choose a material with certain rigidity for each of the first and second interfaces, such as one being more or less rigid than the other, since the rigidity of the interfaces has not been shown to be critical to its operation.
Regarding claim 14, Ludwig discloses a flexible package assembly comprising:
a pouch (¶ [0025]: 80) configured to hold a fluid; and
a valve (10) fluidly coupled with the pouch and having an open outlet (13), the valve defining a conduit (17) through which the fluid is directed to the open outlet responsive to pressure being applied to the pouch to force the fluid toward the valve.
Ludwig is silent in regards to a frangible seal.
Murray discloses a flexible package assembly with a frangible seal (110) that is disposed between a pouch (100) and an open outlet (through outlet after cap 106 removed), the frangible seal configured to retain the fluid within the pouch until the frangible seal is broken by the pressure applied to the pouch (¶ [0022]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Murray’s frangible seal between Ludwig’s pouch and open outlet to prevent inadvertent dispensing such as during shipping, etc.
The combination discloses that a first interface (Ludwig: between 12 and 34) of the interfaces between the opposing films that form the valve has a different shape than a pattern (seen in Fig. 1 of Murray of frangible seal 110) of the second interface between the opposing films that forms the frangible seal.
Regarding claim 15, the combination discloses is silent in regards to a first interface of the interfaces between the opposing films that form the valve is wider than a second interface of the interfaces between the opposing films that form the frangible seal; however, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed choose an appropriate size for each of the first and second interfaces, such as one being larger than the other, since the size of the interfaces has not been shown to be critical to its operation.
Regarding claim 19, the combination, as modified by Murray, discloses a frangible seal and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to dispose the seal along a flow path of the fluid between the pouch and the valve to prevent inadvertent dispensing such as during shipping, etc.
Regarding claim 20, the combination discloses that the outlet (13) of the valve is an exterior opening through which fluid is expelled and remains open before and after the frangible seal, as modified by Murray, is broken.
Regarding claim 21, Ludwig discloses a valve assembly comprising: a valve (10) configured to be fluidly coupled with a pouch (80) of a flexible package assembly and having an open outlet (13), the valve defining a conduit (17) through which fluid inside the flexible package assembly is directed to the open outlet responsive to pressure being applied to the pouch to force the fluid toward the valve(¶ [0027]).
Ludwig is silent in regards to a frangible seal.
Murray discloses a flexible package assembly with a frangible seal (110) that is disposed between a pouch (100) and an open outlet (through outlet after cap 106 removed), the frangible seal configured to retain the fluid within the pouch until the frangible seal is broken by the pressure applied to the pouch (¶ [0022]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Murray’s frangible seal between Ludwig’s pouch and open outlet to prevent inadvertent dispensing such as during shipping, etc.
Regarding claim 22, the combination, as modified by Murray, discloses a frangible seal and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to dispose the seal along a flow path of the fluid between the pouch and the valve to prevent inadvertent dispensing such as during shipping, etc.
Regarding claim 23, the combination discloses that the open outlet (Ludwig: 13) of the valve is an exterior opening through which the fluid is expelled from the valve and that remains open before and after the frangible seal is broken.
Regarding claim 24, the combination discloses that the valve and the frangible seal are formed from interfaces between opposing films.  (Ludwig’s valve is formed from interfaces between opposing films 24 and 34)  (Murray discloses that the frangible seal is formed from interfaces between opposing films.)
Regarding claim 25, the combination discloses is silent in regards to a first interface of the interfaces between the opposing films that form the valve is larger than a second interface of the interfaces between the opposing films that form the frangible seal; however, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed choose an appropriate size for each of the first and second interfaces, such as one being larger than the other, since the size of the interfaces has not been shown to be critical to its operation.
Regarding claim 26, the combination discloses that a first interface (Ludwig: between 12 and 34) of the interfaces between the opposing films that form the valve has a different pattern than a pattern (seen in Fig. 1 of Murray of frangible seal 110) of the interface between the opposing films that forms the frangible seal.
Regarding claim 27, the combination discloses is silent in regards to a first interface between the opposing films that form the valve is more rigid than a second interface between the opposing films that forms the frangible seal; however, it would have been obvious matter of design choice to one with ordinary skill in the art at the time the application was filed choose a material with certain rigidity for each of the first and second interfaces, such as one being more or less rigid than the other, since the rigidity of the interfaces has not been shown to be critical to its operation.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, the combination discloses that the first interface between the opposing films that forms the valve is continuous but does not disclose that the second interface between the opposing films that forms the frangible seal is non-continuous.  Murray discloses the frangible seal as being continuous and it would not have been obvious to modify Murray as required by the claim barring improper hindsight.
Claims 17 and 18 depend from claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754